        Case 3:18-cv-00814-JWD-RLB            Document 67   08/19/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

MICHELLE RIOS
                                                               CIVIL ACTION
VERSUS
                                                               NO. 18-814-JWD-RLB
GRIFOLS BIOMAT USA
                                           OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated July 17, 2020 (Doc. 65), to which an objection

was filed (Doc. 66);

       IT IS ORDERED that Defendant’s Renewed Rule 12(b)(6) Motion to Dismiss

Plaintiff’s Amended and Second Amended Complaints (R. Doc. 60) is GRANTED in part

and DENIED in part and that Plaintiff’s claims pursuant to Title VII of the Civil Rights Act

of 1964, and her parallel claims under the Louisiana Employment Discrimination Law, La.

R.S. 23:301, are DISMISSED WITH PREJUDICE for failure to state a claim upon which

relief can be granted, as more fully set forth herein.

       Signed in Baton Rouge, Louisiana, on August 19, 2020.
                                                S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
